DETAILED ACTION
Claims 1-6, 17, and 18 are pending. Claim 1 is amended. Claims 7-16 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 15, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on May 17, 2022.  As directed by the amendment: claim 1 has been amended, claims 7-16 have been cancelled, and claim 18 has been added.  Thus, claims 1-6, 17, and 18 are presently pending in this application.
Applicant’s amendment to the specification has overcome the specification and drawing objections.
Applicant’s cancellation of claims 8 and 10 has overcome the claim objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §101 rejections.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however additional rejections have been made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 states that the claim is currently amended, however, no amendments are present.  Therefore, the status identifier is incorrect.  Claim 18 includes “.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratcher (US 20110196458) in view of Steinberg (US 20150059058) and Kelley-Mozsy (US 8793815).
Regarding claim 1, Bratcher describes a wearable garment (therapy garment 10) with temperature control (therapy element 24, heated or cooled, para. 0021), comprising: 
a garment made of stretch material (stretchable fabric, para. 0024), having an upper waistband at a top (waist band 20), and a lower section (main body member 12 and leg sections 14) at a bottom, the garment sized to extend around an upper torso of an individual (see Fig. 1 and 2, extends around an upper torso), 
a first pocket area on a first side (see annotated Fig. 4 below), 
and a second pocket area on a second side (see annotated Fig. 4 below), 
wherein the pockets open at the top of the garment (see Fig. 5, para. 0022).
The garment of Bratcher does not explicitly describe that the garment has side seams extending along a side section of the garment between the upper waistband and the lower section along two sides of the garment in an upper outer quadrant of a rear of the garment, 
the first pocket area extending from the first side seam to a first line half way between the first side seam and a mid line of the garment, where the mid line is half way between the side seams, and the first pocket area not extending beyond the first line,
a second pocket area on a second sides extending from a second of the side seams to an opposite second line half way between the second side seam and the mid line of the garment, and not extending beyond the second line,
extending from a first of the side seams to cover an upper outer quadrant of a rear of the garment.
Bratcher does describe that pockets may be located based on the anticipated area of use (para. 0019) and describes that this could be aligned with major muscle groups including the gluteus medius (para. 0019).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify location of the pockets to be aligned with the gluteus medius depending on the anticipated usage of the garment which would align with an upper quadrant of the garment and not extend beyond halfway to the midline.  Furthermore, such a modification of the pocket size is merely a change in size or shape (see MPEP 2144.04(IV)).
Additionally, Bratcher describes that there may be a seamless, or seamed junction between the main body and legs (para. 0016), but does not describe how the garment is made.
In related art for apparel, Steinberg depicts a garment wherein the rear pocket (36B) extends from a side seam to halfway between the side seam and a midline of the garment.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the pocket of Bratcher to be located in the area as described in Steinberg, depending on the area that the user was looking to attend to (as described in Bratcher para. 0019) and to extend the pocket from a side seam as such a modification would provide an aesthetically pleasing look by providing all of the seams in one place, would reduce the number of sewing operations by placing the seams in one place, and is merely combining prior art elements according to known methods to yield predictable results.  
The garment of Bratcher as modified does not explicitly describe the first pocket area comprising four separated pockets within the first pocket area including a first pocket and a second pocket, both said first pocket and said second pocket starting at the first of the side seams, and ending at a first edge, and the first pocket being above the second pocket, and a third pocket and a fourth pocket, both starting at the first edge, and ending at the first line, and each of said first, second, third, and fourth pockets opening at the top of the garment;
the second pocket area comprising four separate pockets within the second pocket area, including a first pocket and a second pocket, both said first pocket and said second pocket starting at the second of the side seams, and ending at a second edge, and the first pocket being above the second pocket, and a third pocket and a fourth pocket, both starting at the second edge, and ending at the second line, and each of said first second, third, and fourth pockets opening at the top of the garment.
It is noted that the claims uses the same terminology (first, second, third, fourth pockets) for the first and second pocket area, however, it is clear from context how each set of pockets is arranged.
In related art for garments with cooling or heating features, Kelley-Mozsy describes a garment 10 that includes multiple pockets 14a, b (see Figs. 2C-2F, 2E provided below) that are stitched along the edges and between the different pockets thereby delimiting the pockets via stitching (see col. 11. 5-6, dashes are securing process, col. 8, ll. 7-13, securing process can be sewing, Figs. 2E showing dashes, and col. 10, ll. 61-67 describing the construction of the pockets).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the pockets (first and second) of Bratcher to be subdivided, and stitched as described in Kelley-Mozsy in order to provide additional areas for heating and cooling packets, thereby permitting areas that need heating and cooling to receive the heating and cooling, while permitting other areas to remain untreated (see Bratcher, para. 0019 describing that the pocket can be arranged for application at particular areas), as well as to provide additional pockets to the user to store other items separately from heating and cooling components in use (see Kelley-Mozsy col. 3, ll. 17-18 describing multi-use of the pockets).

    PNG
    media_image1.png
    415
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    614
    media_image2.png
    Greyscale

Regarding claim 6, the garment of Bratcher as modified includes wherein the first pocket area is divided by seams into the multiple separated pockets, with each of the multiple separated pockets forming a separate compartment with a separate opening (as described above with respect to Kelley-Mozsy, the dashes indicate stitches, see Fig. 2E and 2F depicting stitches that subdivide the pocket area into multiple pockets each with a separate opening).  
Regarding claim 17, the garment of Bratcher as modified includes one of a heat pack and a cold pack (therapy element 24, para. 0021) in one of the pockets (inserted in pocket, para. 0021).  

Regarding claim 18, Bratcher describes a method of applying heat or cold therapy (garment heated or cooled, para. 0021), comprising: using a garment (therapy garment 10) made of stretch material (stretchable fabric, para. 0024), having an upper waistband at a top (waist band 20), and a lower section at a bottom (main body member 12, leg sections 14), the garment sized to extend around an upper torso of an individual (see Figs. 1 and 2, extends around an upper torso), 
the garment having a first pocket area on a first side (see annotated Fig. 4 above), 
and the garment having a second pocket area on a second side (see annotated Fig. 4 above), 
the pockets on the first and second side opening at a top of the garment (see Fig. 5, para. 0022), 
and inserting a hold or cold therapy heating or cooling pack into at least one of the pockets from the top of the at least one of the pockets (therapy element 24, inserted in pocket, para. 0021).
The method of Bratcher does not explicitly describe that the garment has side seams extending along a side section of the garment between the upper waistband and the lower section along two sides of the garment in an upper outer quadrant of a rear of the garment, 
the first pocket area extending from the first side seam to a first line half way between the first side seam and a mid line of the garment, where the mid line is half way between the side seams, and the first pocket area not extending beyond the first line,
a second pocket area on a second sides extending from a second of the side seams to an opposite second line half way between the second side seam and the mid line of the garment, and not extending beyond the second line,
extending from a first of the side seams to cover an upper outer quadrant of a rear of the garment.
Bratcher does describe that pockets may be located based on the anticipated area of use (para. 0019) and describe that this could be aligned with major muscle groups including the gluteus medius (para. 0019).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify location of the pockets to be aligned with the gluteus medius depending on the anticipated usage of the garment which would align with an upper quadrant of the garment.  Furthermore, such a modification of the pocket size is merely a change in size or shape (see MPEP 2144.04(IV)).
Additionally, Bratcher describes that there may be a seamless, or seamed junction between the main body and legs (para. 0016), but does not describe how the garment is made.
In related art for apparel, Steinberg depicts a garment wherein the rear pocket (36B) extends from a side seam to halfway between the side seam and a midline of the garment.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the pocket of Bratcher to be located in the area as described in Steinberg, depending on the area that the user was looking to attend to (as described in Bratcher para. 0019) and to extend the pocket from a side seam as such a modification would provide an aesthetically pleasing look by providing all of the seams in one place, would reduce the number of sewing operations by placing the seams in one place, and is merely combining prior art elements according to known methods to yield predictable results.  
The garment of Bratcher as modified does not explicitly describe the first pocket area comprising four separated pockets within the first pocket area including a first pocket and a second pocket, both said first pocket and said second pocket starting at the first of the side seams, and ending at a first edge, and the first pocket being above the second pocket, and a third pocket and a fourth pocket, both starting at the first edge, and ending at the first line, and each of said first, second, third, and fourth pockets opening at the top of the garment;
the second pocket area comprising four separate pockets within the second pocket area, including a first pocket and a second pocket, both said first pocket and said second pocket starting at the second of the side seams, and ending at a second edge, and the first pocket being above the second pocket, and a third pocket and a fourth pocket, both starting at the second edge, and ending at the second line, and each of said first second, third, and fourth pockets opening at the top of the garment.
In related art for garments with cooling or heating features, Kelley-Mozsy describes a garment 10 that includes multiple pockets 14a, b (see Figs. 2C-2F) that are stitched along the edges and between the different pockets thereby delimiting the pockets via stitching (see col. 11. 5-6, dashes are securing process, col. 8, ll. 7-13, securing process can be sewing, Figs. 2E showing dashes, and col. 10, ll. 61-67 describing the construction of the pockets).
It is noted that the claims uses the same terminology (first, second, third, fourth pockets) for the first and second pocket area, however, it is clear from context how each set of pockets is arranged.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the pockets (first and second) of Bratcher to be subdivided, and stitched as described in Kelley-Mozsy in order to provide additional areas for heating and cooling packets, thereby permitting areas that need heating and cooling to receive the heating and cooling, while permitting other areas to remain untreated (see Bratcher, para. 0019 describing that the pocket can be arranged for application at particular areas), as well as to provide additional pockets to the user to store other items separately from heating and cooling components in use (see Kelley-Mozsy col. 3, ll. 17-18 describing multi-use of the pockets).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratcher (US 20110196458) in view of Steinberg (US 20150059058), Kelley-Mozsy (US 8793815) and Steele et al. (US 5484448).
Regarding claim 2, the garment of Bratcher as modified describes the limitations of claim 2, but does not explicitly describe an inner insulation layer in each of said first and second pockets, and an outer insulation layer in each of said first and second pockets.
In related art for therapy garments, Steele describes pockets that include an inner insulation layer (inner wall 14 and inner wall of jacket 54, see annotated Figs. 3 and 5 below) and outer insulation layer (insulation layer 12 and reflective layer, col. 4, ll. 8-10) in each of the pockets.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Bratcher to include the inner and outer insulation layers as described in Steele in order to permit air circulation and control cooling (see Steele, col. 7, ll. 3-5) and to permit the user to selectively control cooling to the intended area (see Steele, col. 2, ll. 53-57). 

    PNG
    media_image3.png
    481
    361
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    579
    292
    media_image4.png
    Greyscale

Regarding claim 3, the garment of Bratcher as modified includes wherein the inner insulation layer has less insulating properties than the outer insulation layer (Steele, col. 4, ll. 4-5 describes that the outer wall has a greater insulation value that the inner wall 14, and the insulation of the jacket is the same on either side so the inner insulation layer is less insulating because the wall 14 is not made of insulation).
Regarding claim 4, the garment of Bratcher as modified includes wherein the inner insulation layer is formed of first layer which insulates (layer from jacket 54, described as an insulating sleeve, abstract) and a second layer (14, described as cotton, col. 5, ll. 16-19, same material as outer wall, col. 5, ll. 34-37) which provides a thermally conductive material (heat can conduct through cotton) that allows a steady yet controlled transfer of heat or cold through to the skin underneath the garment (is considered a steady and controlled heat transfer inasmuch as claimed).
Regarding claim 5, the garment of Bratcher as modified includes wherein the inner insulation layer allows a steady control of heat or cold (cotton, permits steady transfer inasmuch as claimed, from Steele), and the outer insulation layer prevents transfer of heat or cold (is an insulating layer and thus prevents transfer of cold or heat inasmuch as claimed).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include reference to particular pocket structure and location, and also regarding garments that include heating and cooling means including insulated and non-insulated portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732